DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 10/17/2022 has been entered. Claims 29, 59-71 and 78-82 remain pending in the application. 
Applicant’s terminal disclaimers filed have overcome the double patenting rejections previously set forth in the Non-Final Office Action mailed on 07/19/2022.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29  and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks et al (US 2015/0295189).

In reference to claim 29, Brooks teaches several iridium complexes that read on the instant claim including compound 49,613 of formula Ir(La)(Lb)2 (Brooks [0136]) which is where La is the ligand LA1 as show n below and ligand Lb (Brooks [0123]) is ligand LB157 (Brooks [0132]) as shown below. 


    PNG
    media_image1.png
    199
    287
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    224
    297
    media_image2.png
    Greyscale

For Claim 29: Reads on a compound comprising a structure of formula VI, wherein M is Ir, Ra4 is a group of formula VII; Y1A, Y2A, Y3A and Y4A are each CH; RA5 is heteroaryl, Z1 to Z13 are each CH.
For Claim 76: Reads on a formulation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29, 59, 62-63, 65-67, 69-70 and 78-80 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al (US 2015/0295189) (Brooks).

In reference to claim 78-80, Brooks teaches the compound as described above for claim 29. Brooks further teaches that the compound is for use in an organic light emitting device with an anode, a cathode, an organic layer comprising the compound that is included in a consumer product (Brooks [0049]) wherein the organic layer further comprises a host wherein the host is a triphenylene derivative (Brooks [0061]). 

It would have been obvious to the ordinarily skilled artisan to have used the taught device configuration of Brooks with the material of Brooks with an anticipation of providing a functional device and consumer product in the absence of unexpected results. 
In reference to claim 29, 59, 62-63, 65-67, and 69-70, Brooks teaches metal complexes that read on the instant claim including a compound the formula M(La)m(Lb)n (Brooks [0136]) 

    PNG
    media_image1.png
    199
    287
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    224
    297
    media_image2.png
    Greyscale

for example, wherein m is Pt (Brooks [0027]), m is 1 and n is 1 (Brooks [0026]), where La is the ligand LA1 as shown above below and ligand Lb (Brooks [0123]) is ligand LB157 (Brooks [0132]) as shown above. 

Brooks discloses the compound that encompasses the presently claimed compound, including wherein m is Pt, m is 1 and n is 1, where La is the ligand LA1 as shown above below and ligand Lb is ligand LB157 as shown above. Each of the disclosed substituents from the substituent groups of Brooks are considered functionally equivalent and their selection would lead to obvious variants of the compound of Brooks.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound to provide the compound described above, which is both disclosed by Brooks and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 29: Reads on a compound comprising a structure of formula VI, wherein M is Pt, Ra4 is a group of formula VII; Y1A, Y2A, Y3A and Y4A are each CH; RA5 is heteroaryl, Z1 to Z13 are each CH.
For Claim 59: Reads on a compound of formula XII wherein L3 is a direct bond, m is 0, n is 1, L1 is a direct bond, D is a 6 membered heterocyclic group, B is a 5 membered heterocyclic ring, X2 is each nitrogen, X1, X3, X4, X5, X6, X7, X8 and X9 are each carbon, two of RB are fused to form a ring, one of Rb and one of Rc are alkenyl groups fused to form a ring. 
For claim 62: Reads on wherein X2 is N and X5 is C.
For Claim 63: Reads on wherein n is 1 and L1 is a direct bond. 
For Claim 65: Reads on wherein L3 is a direct bond. 
For Claim 66: Reads on wherein Y1, Y2 and Y3 are each direct bonds. 
For Claim 67: Reads on wherein  X1, X3 and X4 are each C. 
For Claim 69: Reads on wherein X8 is C. 
For Claim 70: Reads on wherein YA1 to YA4 are each C. 

Claims 29, 59-62, 64-71 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20150105556) (Li) in view of Brooks et al (US 2010/0219397) (Watanabe).

In reference to claim 29, 59-62, 64-71 and 76, Li teaches a compound of the formula IIB (Li [0099]) as shown below for example a compound of formula II2 as shown below for as an organic light emitting material (Li [0020] [0104])


    PNG
    media_image3.png
    216
    316
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    191
    324
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    160
    261
    media_image5.png
    Greyscale


for example, wherein in the formula II2, the compound is the compound shown above (Li p. 297) except wherein in the fragment structure of 
    PNG
    media_image6.png
    121
    124
    media_image6.png
    Greyscale
 [0146], the R1 is a substituted aryl (e.g. bis phenyl substituted phenyl ) (Li [0148] [0041]) instead of an alkyl group. 

Li discloses the compound that encompasses the presently claimed compound, including wherein R1 is a bis phenyl substituted phenyl instead of an alkyl. Each of the disclosed substituents from the substituent groups of Li are considered functionally equivalent and their selection would lead to obvious variants of the compound.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound to provide the compound described above, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Li teaches that substituents R1, which is a substituent Ra in certain embodiments, can be substituted aryl groups. Li does not specifically name bis phenyl substituted phenyl as a substituted aryl group  

With respect to the difference, Brooks teaches, in analogous art, metal complexes including Pt complexes with carbene ligands comprising imidazole or benzimidazole groups of the formulas shown below substituted by groups Ra that include substituted bis phenyl phenyl groups as instantly claimed as preferred substituetents as alterntaives alkyl groups (see e.g. ligand LB150 vs LB157 on Brooks p 73) isomers (Brooks [0132]) to produce OLED devices.   

    PNG
    media_image7.png
    206
    193
    media_image7.png
    Greyscale

    PNG
    media_image2.png
    224
    297
    media_image2.png
    Greyscale

That is, the substitution of the substituted bis phenyl phenyl group of Brooksfor the aryl group of Li, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result producing a light emitting device. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	
For Claim 29: Reads on formula VI wherein M is Pt, RA5 is a substituted aryl, RA4 has a structure of formula VII, each of Y1A to Y4A are C, each RA6 is hydrogen, Each of Z1 to Z13 are C and each of Rm, Rn and Ro are hydrogen. 
For Claim 59: Reads on Formula XII wherein each of Y1A to Y4A are C, each RA6 is hydrogen, RA4 has a structure of formula VII, L3 is a direct bond, D is benzene, Rd is hydrogen, L2 is O, m is 1, C is benzene, n is 1, L1 is NR’, R’ is phenyl and R’ is bonded to an RC to form a ring,  X2 is N and B is pyridine, Rb is hydrogen and Y1 to Y3 are each a direct bond. 
For Claim 60: Reads on wherein B C and D are each 6 membered aromatic rings.
For Claim 61: Reads on wherein L2 is O. 
For Claim 62: Reads on wherein X2 is N and X3 is C.
For Claim 64: Reads on wherein L1 is NR’.
For Claim 65: Reads on wherein L3 is a direct bond. 
For Claim 66: Reads on wherein Y1 to Y3 are each a direct bond.
For Claim 67: Reads on wherein X1, X3 and X4 are each C.
For Claim 68: Reads on wherein m + n =2.
For Claim 69:  Reads on wherein X8 is C. 
For Claim 70: Reads on wherein each of Y1A to Y4A are C
For Claim 71:Reads on 
    PNG
    media_image8.png
    223
    317
    media_image8.png
    Greyscale
.
For Claim 76: Reads on a formulation.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. Claims 81 and 82 are drawn to specific Pt complexes as defined in the claims. A search of the prior art did not identify these compounds. 

The closest prior art identified is Li (US 20150105556) (Li). Li teaches complexes of similar structures but does not reasonably suggest the exact materials with the specific bulky aryl group substituents as claimed in the instant claims. Neither Li nor the prior art as a whole provide sufficient motivation to modify the compounds of Li to arrive at any of the instantly claimed materials. 

Claim 80-81 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sean M DeGuire/Primary Examiner, Art Unit 1786